Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 01/06/2021. Claims 1, 4, 5, 7, 12, 13, 15 and 16 are amended. Claims 17-19 are added. Claims 1-19 are currently pending in the application.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over MrRaychambers, Basic Binary Calculator (Paper), YouTube (Dec 21, 2016), available at https://www.youtube.com/watch?v=SUp5JB3SwIY, hereinafter MrRaychambers, in view of Faulkner (US 6884077 B2) and Baldwin et al. (US 4212117 A) (Baldwin).
Re claims 1-5 and 7-19 :
a device comprising: a frame; a first indicia located on the frame, ([Claim 2]) wherein the first indicia is "zero" or "0" and, a second indicia, ([Claim 3]) wherein the second indicia is "one" or ''1" ; wherein the second indicia replaces the first indicia, ([Claim 4]) further comprising a third indicia, ([Claim 5]) wherein the third indicia is an ordinal number in a binary progression series (pages 4-7: paper binary calculator showing the sequence 1, 2, 4, 8, 16, 32, 64, 128; folding paper segments up or down to replace “0”’s with “1”’s or vice versa). 
	MrRaychambers appears to be silent on at least one groove in the frame, the at least one groove including a first end and an opposite second end; at least one slider, the at least one slider being moveably engaged to the at least one groove; the first indicia being in proximity to the first end of the at least one groove; the second indicia being located on the at least one slider; wherein the second indicia overlays the first indicia when the at least one slider is moved to the first end of the at least one groove. However, the concept and advantages of at least one groove in the frame, the at least one groove including a first end and an opposite second end; at least one slider, the at least one slider being moveably engaged to the at least one groove; the first indicia being in proximity to the first end of the at least one groove were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Faulkner which relates to tools and methods for teaching math concepts (col 1, lines 10-11; figure 6 and associated text: manual calculator…mathematical place value (e.g., "THOUSANDS," "HUNDREDS," "TENS, " "ONES")). Faulkner appears to be silent on but Baldwin which the second indicia being located on the at least one slider; wherein the second indicia overlays the first indicia when the at least one slider is moved to the first end of the at least one groove (fig. 5a: rod utilized; col 1, 24-26: an elongated rod mounted within said hole for linear movement in a direction transverse to said surfaces; fig. 6 and associated text: Yes/No markers; fig. 7:  a " yes" symbol of the answer block has been pushed beyond the right surface of the answer block to straddle the fixed " no" symbol and indicate that the blocks have been correctly assembled). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of creating a binary calculator, one would have additionally looked into known techniques and tools such as the indicator feature of Baldwin so as to predictably allow indicating desired information, in particular, binary representation using sliders moved through grooves. Faulkner further teaches or at least suggests ([Claim 7]) wherein the at least one slider includes an external portion, an internal portion, and an attachment portion extending between the external portion and the internal portion, and wherein the second indicia is located on the internal portion (at least figure 6), ([Claim 8]) wherein the frame includes a cavity, and wherein the external portion is located external to the cavity, the internal portion is located at least partially internal to the cavity, and wherein the attachment portion extends through the groove (at least figure 6), ([Claim 9]) wherein the frame includes a front panel and a rear panel, the front panel and rear panel being attached together and defining a cavity between the front panel and the rear panel, (at least figure 6 – Additionally or alternatively, it is officially noticed that it is front panel and a rear panel. As a result, it would have been prima facie obvious to have modified Faulkner as claimed in order to satisfy common device standards), ([Claim 14]) wherein the rear panel includes a front surface, an opposite rear surface, and a top, a bottom, and at least one side extending between the front surface and the rear surface, (at least figure 6), ([Claim 10]) wherein the front panel includes a front surface, an opposite rear surface, and a top, a bottom, and at least one side extending between the front surface and the rear surface (at least figure 6), ([Claim 11]) wherein the front panel includes at least one opening in communication with the cavity (at least figure 6), ([Claim 12]) wherein the at least one slider includes an external portion, an internal portion, and an attachment portion extending between the external portion and the internal portion, and wherein the second indicia is located on the internal portion (at least figure 6), ([Claim 13]) wherein a portion of the internal portion extends through the opening when the at least one slider is moved to the first end of the at least one groove (at least figure 6), ([Claim 17]) wherein the at least one slider includes an external portion, an internal portion, and an attachment portion extending between the external portion and the internal portion, and wherein the third indicia is located on the external portion (at least figure 6). Faulkner in combination with Baldwin appears to be silent on the third indicia being located on the at least one slider. However, because MrRaychambers teaches the third indicia is part of the (paper) frame, this feature is simply an obvious matter of choice since the third indicia is shown whether it is placed on the frame or on the at least one slider. Therefore, it would have been obvious to one of ordinary skill in the art, before the 
Re claim 6:
	[Claim 6]  MrRaychambers in view of Faulkner and Baldwin is silent on wherein the frame includes an extendable stand. However, the Examiner takes OFFICIAL NOTICE that that the concept and advantages of using a frame that includes an extendable stand were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of MrRaychambers in view of Faulkner and Baldwin as claimed so as to predictably allow holding the frame upright upon a horizontal supporting surface.
	[Claims 15-16 and 18-19]  The claims recites a method of converting a decimal number to a binary number, comprising: providing a device which is similar to or is an obvious variant of the device of claim 1. Hence claims 15-16 and 18-19 are rejected similarly to claims 1-14. It would have been prima facie obvious to have performed the method of converting a decimal number to a binary number using so as to allow teaching or learning binary numbers alternatively using slidable members instead of folding members to visually indicate selected binary numbers.
Response to Arguments
Claim Rejections – 35 U.S.C. § 112

Claim Rejections – 35 U.S.C. § 102 and 35 U.S.C. § 103   
	Applicant's arguments filed on 08/16/2018, in regard to the previously applied rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715